                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JERRY DALE DRAWHORN,                               Case No. 19-cv-01269-HSG
                                   8                    Plaintiff,                          ORDER OF DISMISSAL
                                   9             v.

                                  10     CRAIS KOENIG, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Correctional Training Facility – Soledad, filed the instant pro se

                                  14   civil rights action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. On April 18, 2019, the Court

                                  15   determined that the complaint failed to state a claim upon which relief may be granted. Dkt. No.

                                  16   9. The Court granted Plaintiff leave to file an amended complaint no later than May 16, 2019,

                                  17   cautioning him that failure to file an amended complaint by the deadline would result in the

                                  18   dismissal of this action. Id. at 4. Plaintiff did not file an amended complaint, and the deadline by

                                  19   which to do so has passed. For the foregoing reasons, and the reasons stated in the order of

                                  20   dismissal with leave to amend, this action is DISMISSED for failure to state a claim upon which

                                  21   relief may be granted. The Clerk shall close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 5/31/2019

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
